DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/12/2022, and 10/05/2021 have being considered by the examiner.


Reason for Allowance

Claims 1-9, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s claimed invention submitted 10/05/2021 and a thorough search the closest prior arts CHEN et al. (US 20150324084 A1), in view of Ootani (US 20140085231 A1), and in further view of Santiago et al. (US 20130181908 A1), and in further view of Cheng et al. (US 20190129526 A1), and in further view of SKALJAK et al. (US 20150062021 A1), and in further view of Fujii (US 20150309597 A1), and in further view of Berenbaum (US 20100217957 A1), and in further view of Aurongzeb et al. (US 20180267761 A1), and in further view of Pillarisetty (US 20170160856 A1), and in further view of Takano (US 20130314358 A1), in combination, fail to teach all the limitations as recited in the independent claims. 

With regards to independent claim 1, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
and outputs, to the main controller, the predicted subsequent input position as part of the detected input positions detected by the touch sensor, wherein the main controller, based on the plurality of detected input positions received from the embedded controller, displays a movement trajectory of the input medium on the screen, as claimed in claim 1. 

With regards to independent claim 2, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
and outputs, to the main controller, the predicted next-time detection position data as detection position data detected by the touch sensor, wherein based on the detection position data output from the embedded controller, the main controller displays, on the display, a movement trajectory of the operation medium moved on the screen while touching on the screen, as claimed in claim 2. 

With regards to independent claim 9, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
and outputting, to the main controller, the predicted next- time detection position data as detection position data detected by the touch sensor; and displaying, on the display, a movement trajectory of the operation medium moved on the screen while touching on the screen based on the detection position data output from the embedded controller, as claimed in claim 9. 

The dependent claim 3-8, are allowable as they are dependent on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628